Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/19 was considered by the examiner.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 20-31 in the reply filed on 1/11/21 is acknowledged.  The traversal is on the ground(s) that the present application is a US national stage of a PCT application filed under 35 USC 371. This is found to be persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sending unit”; “a retransmission determining unit” in claim 20; and “a receiving unit”; “an identity information detecting unit” and a “sending unit” in claim 32 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24-28, 30-33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0306879), hereafter referred to as Seo, in view of Wang (CN 104812083 translation provided).
Regarding claim 20, Seo teaches:
A terminal device (UE), comprising: 
a sending unit, configured to send uplink transmission information to a base station ([0011] shows the UE sending uplink data; supported by Provisional app 62373970 on page 11 last paragraph);
	A retransmission determining unit configured to perform a next retransmission when common Negative Acknowledgement signal sent by the base station is received and UE-dedicated ([0011] and Provisional app 62373970 on page 11 last paragraph shows that when the UE receives a broadcast NACK signal without reception of the ACK signal, it is determined that both the transmission of the uplink data and the transmission of the information for identifying the UE have failed; “the UE may perform new transmission or retransmission in accordance with the received ACK/NACK message”).
	Seo does not specifically teach performing a next retransmission by utilizing a random waiting interval.
	Wang teaches performing a next retransmission by utilizing a random waiting interval (See description regarding fig 9 “the retransmission determining unit 903 can determine whether to retransmit the message to the eNodeB at the first retransmission time at a predetermined probability” and “the retransmission determining unit 903 may determine whether to retransmit the message to the eNodeB at the second retransmission timing the predetermined probability”).

    PNG
    media_image1.png
    256
    518
    media_image1.png
    Greyscale

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the retransmission process of Seo, to include the timer as taught by Wang, since such a modification would reduce retransmission times and save system 

Regarding claim 21, 27, The combined teachings of Seo and Wang, and specifically Wang teaches:
when the common Negative Acknowledgement signal sent by the base station is received and the UE specific Acknowledgement signal is received, the retransmission determining unit ignores the common Negative Acknowledgement signal (See description of Fig 9 “In one embodiment of the present invention, in response to the retransmission determining unit 903 determines not to retransmit the message at a predetermined probability, the response determining unit 902 can continue to determine whether a positive acknowledgement is received from the eNodeB. in response to the response determining unit 902 determines still does not receive an affirmative response, the retransmission determining unit 903 may determine whether to retransmit the message to the eNodeB at the second retransmission timing the predetermined probability”).
	The motivation is the same as provided in the rejection of claim 20.

Regarding claim 22, 28, The combined teachings of Seo and Wang, and specifically Wang teaches:
when the common Negative Acknowledgement signal sent by the base station is received and UE specific Negative Acknowledgement signal is received, the retransmission determining unit is further configured to determine the waiting interval of the next retransmission according to the received UE specific Negative Acknowledgement signal (Seo: [0011]-[0013] shows a common NACK that is broadcast to the UEs, and a UE specific NACK; Wang shows performing retransmission at a specific time based on receiving NACKs, where multiple NACKs may be received- see description of fig 4).


Regarding claim 24, 30, the combined teachings of Seo and Wang teaches: 
the retransmission determining unit determines the waiting interval of the next retransmission according to format of the UE specific Negative Acknowledgement signal (Seo: [0017]-([0018] shows that the UE-specific NACK signal has a format that includes an UL grant; and Wang shows determining when to retransmit based on a received NACK).
	The motivation is the same as provided in the rejection of claim 1.

Regarding claim 25, 31, the combined teachings of Seo and Wang teaches: 
when the common Negative Acknowledgement signal sent by the base station is received and UE dedicated Negative Acknowledgement signal is received, the retransmission determining unit performs the next retransmission (Seo: [0011]-[0013] shows a common NACK that is broadcast to the UEs, and a UE specific NACK; Wang shows performing retransmission at a specific time based on receiving NACKs, where multiple NACKs may be received- see description of fig 4).
	The motivation is the same as provided in the rejection of claim 20
The combined teachings do not specifically teach the retransmission determining unit is further configured to calculate a retransmission waiting time of the UE according to a predetermined function,
and performing the next retransmission according to the calculated retransmission waiting time.
Zhang teaches the retransmission determining unit is further configured to calculate a retransmission waiting time of the UE according to a predetermined function, and performing the next retransmission according to the calculated retransmission waiting time ([0037] shows how the amount of time to retransmission is selected/calculated).


Regarding claim 26, Claim 26 is rejected for the same reasoning as given in the rejection of claim 20, since claim 26 is directed towards a method that corresponds to the UE described in claim 20.    
Regarding claim 32, Seo teaches:
A base station comprising:
	a receiving unit, configured to receive uplink transmission information sent from one terminal devices (UEs) ([0011] shows the UE sending uplink data; supported by Provisional app 62373970 on page 11 last paragraph), wherein the uplink transmission information sent by each UE includes identity information and data information of the UE ([0011] shows the UE sending uplink data and information identifying UE); 
an identity information detecting unit, configured to detect the identity information of the one or more UEs according to the uplink transmission information ([0011] shows determining that the identifying information was transmitted/received based on the return of an ACK/NACK); 
a sending unit, configured to send common Negative Acknowledgement signal to a plurality of UEs connected to the base station when there is identity information which cannot be correctly detected according to the uplink transmission information ([0011] shows broadcasting NACK when transmission of uplink data and transmission of identifying information fails), 
wherein the sending unit is further configured to send, when the identity information of a first UE of the one or more UEs is correctly detected according to the uplink transmission information, a specific Acknowledgement signal for the first UE according to whether the data information of the first  ([0011] shows UE-specific NACK when the transmission of information for identifying the UE has been successfully transmitted).
	Seo does not specifically teach “or more UEs” (even though it is implied within [0010]-[0011] and the “or” statement makes this portion of the limitation optional)
	Wang teaches receive uplink transmission information sent from one terminal devices (UEs) one or more UEs (Fig 8 notice multiple UEs sending Msg3).

    PNG
    media_image1.png
    256
    518
    media_image1.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the retransmission process of Seo, to include the timer as taught by Wang, since such a modification would reduce retransmission times and save system resources and improve the probability of successful access (according to the last paragraph of the background of Wang).

Regarding claim 33, the combined teachings of Seo and Wang teaches:
the sending unit sends the common Negative Acknowledgement signal to the plurality of UEs connected to the base station by using resources of a predetermined common resource region in downlink channels (Seo: [0087] shows PUCCH; Wang: notice figure in rejection of claim 32; sending NACK to UE1 and UE2).
	The motivation is the same as provided in the rejection of claim 32.

Regarding claim 35, the combined teachings of Seo and Wang teaches:
the sending unit sends the specific Negative Acknowledgement signal for the first UE when the data information of the first UE is not correctly detected from the uplink transmission information (Seo: [0011] shows UE-specific NACK when the transmission of information for identifying the UE has been successfully transmitted).

Regarding claim 37, the combined teachings of Seo and Wang teaches:
a format determining unit, configured to determine a first format corresponding to the specific Negative Acknowledgement signal for the first UE from a plurality of specific formats according to channel state of the first UE, wherein respective specific formats correspond to different retransmission intervals, wherein the sending unit sends the specific Negative Acknowledgement signal for the first UE to the first UE by using the first format (Seo: [0017]-([0018] shows that the UE-specific NACK signal has a format that includes an UL grant; and Wang shows determining when to retransmit based on a received NACK).
	The motivation is the same as provided in the rejection of claim 32.

Claims 23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0306879), hereafter referred to as Seo, in view of Wang (CN 104812083 translation provided), in further view of Zhang et al. (US 20070064665).
Regarding claim 23, 29, the combined teachings of Seo and Wang teaches the retransmission determining unit determines the waiting interval of the next retransmission (See rejection of claim 20). 
The combined teachings do not specifically teach according to resources by which the UE specific Negative Acknowledgement signal is sent.
([0037] shows that the NACK can be received via the resource “AICH”), where when a NACK is detected on the AICH, the WTRU waits until the next random access interval for retransmission).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Zhang, since such a modification would decrease the extra delay for uplink random access according to [0007].

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0306879), hereafter referred to as Seo, in view of Wang (CN 104812083 translation provided), in further view of Lee et al. (US 2019/0074936).
Regarding claim 36,  the combined teachings do not specifically teach  a resource determining unit, configured to determine a first resource region for sending a specific Negative Acknowledgement signal for the first UE from a plurality of dedicated resource regions according to channel state of the first UE, wherein respective dedicated resource regions correspond to different retransmission intervals, wherein the sending unit sends the specific Negative Acknowledgement signal for the first UE to the first UE by using resources of the first region.
	Lee teaches a resource determining unit, configured to determine a first resource region for sending a specific Negative Acknowledgement signal for the first UE from a plurality of dedicated resource regions according to channel state of the first UE, wherein respective dedicated resource regions correspond to different retransmission intervals, wherein the sending unit sends the specific Negative Acknowledgement signal for the first UE to the first UE by using resources of the first region ([0393] and fig 29 and fig 30 shows the time resource that the  NACK corresponds to a retransmission resource).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention as disclosed to modify the combined teachings as taught by Lee, since such a modification would decrease overhead for DL control information [0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon (US 2018/0084495) teaches identifying resources for retransmission after a NACK is received.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411